DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not wholly persuasive.
The applicant’s amendments to the claims have corrected claim dependency issues.  As such, previous objections to the claims are hereby withdrawn.
The applicant’s amendments to the claims now require specific amounts of aminocarboxylate and a specific range of pH values.
	With respect to the Silvernail reference, the applicant argues that Silvernail fails to anticipate or render obvious the pH range now required by the instant claims.  The applicant further argues that Silvernail teaches away from the instant claims as they require the inclusion of strong alkaline agents and have a pH significantly higher than the instant claims.  The examiner agrees that the teaching away would no longer render the instant claims as either anticipatory or obvious in light of the amendments.  As such these rejections are withdrawn.
	Concerning the Smith reference, the applicant argues that Smith fails to anticipate or render obvious the combination of aminocarboxylate and another sequestrant in a caustic free composition having the range of pH values now required in the instant claims.  The examiner agrees that Smith fails to anticipate or render obvious the combination of the aminocarboxylate with another sequestrant in compositions having the newly added pH range.  As such these rejections are withdrawn.
	Similarly to the Silvernail reference the applicant argues that Olson teaches higher pH ranges in compositions used for a different intended use.  As well as arguing the compositions of Olson are free 
	Although these objections and art rejections are withdrawn, the instant claims broadly are still seen as obvious variations on patents already obtained by applicant.  As such, the obviousness type double patenting rejections remain in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 9605236 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant’s instant claims require the same list of constituents which are more broadly defined as they do not require the weight percent ranges found in the ‘236 patent.  Such broadening of ranges would be considered an obvious variation of those claims previously allowed.
Claims 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10011809 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant’s instant claims require the same list of constituents which are more broadly defined as they do not require the weight percent ranges found in the ‘809 patent.  Such broadening of ranges would be considered an obvious variation of those claims previously allowed.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 10793811 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant’s instant claims require the same list of  allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767